DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim status

This action is in response to applicant filed on 06/17/2021. Claims 1-20 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,081,889. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 20 of 11,081,889 disclose every limitation of claims 1-20 in the instant application.
The same reasoning applies for US Patent 10,523,013, 10,063,056, 9,377,765, 8,854,193 and 8,773,236.


	

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong et al. (US 2010/028362).

Regarding claim 11: Wong disclose a solar module, comprising: 
a photovoltaic panel having an output (Fig. 2 3: Solar Power Outputs; and 
a local management unit connected to the photovoltaic panel to receive the output as input );  (Fig. 3: Notice Solar power outputs coming in as input into item 301), the local management unit having: 
a controller (Fig. 3, item 304); and 
a communication module coupled with the controller to receive communications from a remote unit (Fig. 3, item 308, ¶0041), configured to cause the solar module to change from a first mode of outputting power to a second mode of being shut down from outputting power (¶0041 and ¶0049).

Regarding claim 17: Wong disclose the solar module of claim 11, wherein the communications include a shutdown command from a controller remote from the solar module (¶0068).

Regarding claim 18: Wong disclose the solar module of claim 11, wherein the local management unit is configured to change from the first mode to the second mode in response to the shutdown command (¶0041, ¶0049 & ¶0068).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (US 2010/028362) in view of Midya et al. (US 5,801,519).

Regarding claim 1: Wong disclose a method implemented in a solar module, the method comprising:
 generating, by a photovoltaic panel, an output (Fig. 2 3: Solar Power Outputs); 
receiving, in a local management unit (Fig. 3, item 301) connected to the photovoltaic panel, the output as input (Fig. 3: Notice Solar power outputs coming in as input into item 301), , the local management unit having a controller (Fig. 3, item 304) and a communication module to receive communications from a remote unit (Fig. 3, item 308, ¶0041), the communications configured to cause the solar module to change from a first mode of outputting power to a second mode of being shut down from outputting power (¶0041 and ¶0049); 
providing power using a first circuit path from the output of the photovoltaic panel to the controller in the first mode (Fig. 3, ¶0039: when switch 302 is closed, a first circuit path is created providing power); 
providing power using a second circuit path to the controller in the second mode (Fig. 3, ¶0039: In the single embodiment or in some embodiments where any part of the security system or any of the photovoltaic panels lose power, the backup power source, 305, such as a rechargeable, non-rechargeable, or a combination of rechargeable and non-rechargeable batteries may be used to complete the shutting down process (hence there is an implicit circuit path between backup battery and controller)); and 
causing, by the controller in the second mode, the local management unit to shut down outputting power from the solar module (¶0039 & ¶0049).
Wong does not explicitly disclose that the power provided is from the solar module.
In analogous art regarding power systems, Midya disclose a system that circuit path that in response to faulty situation provide power from the solar module to shut down a controller (Col. 10, Lines 20-31: when a faulty situation occurs (open-circuited) a voltage drop from a zener diode is used to run a shutdown operation. Said voltage is originated from the power provided by the solar panel item 20).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to provide power from the solar module, as disclose by Midya. The motivation is to avoid the need of a backup power source to feed the shutdown process therefore making the system cheaper.

Regarding claim 2: The combination of Wong and Midya disclose the method of claim 1, but does not explicitly disclose wherein the communications include heartbeat signals from a central controller.
However it does disclose that the shutdown signal is based on a logic systems which make a decision to turn a switch on/off based on the received triggering signal from a central controller (Wong: ¶0028-0029). Heartbeat signal (pulse signals) are notoriously well known option for triggering signals. Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to use heartbeat signals for the communication from a central controller since having a limited universe of potential options (triggering signals), the selection of any particular option (heartbeat signal) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of communication a shutdown control signal from the central controller, either option would have been obvious to one of ordinary skill.

Regarding claim 3: The combination of Wong and Midya disclose the method of claim 2, wherein the communication module receives the heartbeat signals via a wireless communication channel (Wong: ¶0024).

Regarding claim 4: The combination of Wong and Midya disclose the method of claim 2, wherein the communication module receives the heartbeat signals via power line communication. (Wong: ¶0024).

Regarding claim 5: The combination of Wong and Midya disclose the method of claim 4, further comprising: converting, by a power converter of the local management unit, the input to an output on output terminals of the local management unit (Midya: Fig. 6, item 14,16, Col. 6, Lines 25-38).

Regarding claim 6: The combination of Wong and Midya disclose the method of claim 2, further comprising: changing, by the local management unit, from the first mode to the second mode in response to an instance of time out of the heartbeat signals (Wong: ¶0039: backup power source complete shutting down process when system is in by-pass mode or PV panel are disconnected (hence time out in communication, therefore, there is an implicit second circuit path (connection between back up power source and controller)).

Regarding claim 7: The combination of Wong and Midya disclose the method of claim 1, wherein the communications include a shutdown command from a controller remote from the solar module (Wong: ¶0068).

Regarding claim 15: Wong disclose the solar module of claim 14, but does not explicitly disclose wherein the local management unit includes a power converter configured to convert the input to an output on output terminals of the local management unit.
In analogous art regarding solar modules, Midya disclose wherein the local management unit includes a power converter configured to convert the input to an output on output terminals of the local management unit (Fig. 6, item 14,16, Col. 6, Lines 25-38).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the local management unit includes a power converter configured to convert the input to an output on output terminals of the local management unit, as disclose by Midya, to the system of Wong. The motivation is to manage power from the solar input in order to provide the appropriate power to the system in order to avoid any overheating and promote proper operations.

Regarding claim 19: Wong disclose the solar module of claim 11, but does not explicitly disclose wherein the local management unit is configured to change from the first mode to the second mode after detecting a fault.
In analogous art regarding solar modules, Midya disclose wherein the local management unit is configured to change from the first mode to the second mode after detecting a fault (Midya: Col. 10, Lines 20-31: when a faulty situation occurs (open-circuited) a voltage drop from a zener diode is used to run a shutdown operation. Said voltage is originated from the power provided by the solar panel item 20).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the local management unit is configured to change from the first mode to the second mode after detecting a fault, as disclose by Midya, to the system of Wong. The motivation is to protect the system in case of a faulty condition.

Regarding claim 20: The combination of Wong and Midya disclose the method of claim 19, but does not disclose wherein the fault is detected in power bus wiring, in a junction box, or in a head end. However, it does disclose detecting a fault (Midya: Col. 10, Lines 20-31) and a fault detection in power bus wiring, in a junction box, or in a head end are a common well know fault location in power systems. Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the fault is detected in power bus wiring, in a junction box, or in a head end since having a limited universe of potential options (fault location), the selection of any particular option (fault is detected in power bus wiring, in a junction box, or in a head end.) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of shutting down the system dues to a fault detection in order to protect the system, either option would have been obvious to one of ordinary skill.

Claims 12-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (US 2010/028362).

Regarding claim 12: Wong disclose the solar module of claim 11, but does not explicitly disclose wherein the communications include heartbeat signals from a central controller.
However it does disclose that the shutdown signal is based on a logic systems which make a decision to turn a switch on/off based on the received triggering signal from a central controller (¶0028-0029). Heartbeat signal (pulse signals) are notoriously well known option for triggering signals. Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to use heartbeat signals for the communication from a central controller since having a limited universe of potential options (triggering signals), the selection of any particular option (heartbeat signal) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of communication a shutdown control signal from the central controller, either option would have been obvious to one of ordinary skill.

Regarding claim 13: Wong disclose the solar module of claim 12, wherein the communication module is configured to receive the heartbeat signals via a wireless communication channel (¶0024).

Regarding claim 14: Wong disclose the solar module of claim 12, wherein the communication module receives the heartbeat signals via power line communication (¶0024).

Regarding claim 16: Wong disclose the solar module of claim 12, wherein the local management unit is configured to change from the first mode to the second mode in response to an instance of time out of the heartbeat signals. (¶0039: backup power source complete shutting down process when system is in by-pass mode or PV panel are disconnected (hence time out in communication, therefore, there is an implicit second circuit path (connection between back up power source and controller)).



Allowable Subject Matter
Claims 8-10 are allowed.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689